DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, and 7 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2018/0242938).
	In regard to claim 1, Tanaka et al. disclose an X-ray image diagnostic apparatus comprising:
e.g., “… examination subject 98 lies on the bed 10 …” in paragraph 18);
(b) a movable X-ray source provided on a side of the back surface of the top board and configured to emit X-rays (e.g., “… X-ray generator 31 is supported by the robot 2 (2A) fixed to the floor … robot 2 may be configured such that: a travelling device is included between the base 21 and the … floor of the examination room 100; and the base 21 is movable relative to the … floor …” in paragraphs 22 and 28);
(c) an X-ray detection unit provided on a side of the front surface of the top board and configured to detect the X-rays emitted from the X-ray source and transmitted through the subject (e.g., “… X-ray image pickup apparatus 32 is arranged so as to be opposed to the X-ray generator 31 across an examined part of the examination subject 98 …” in paragraph 23);
(d) a storage unit configured to store a position of the X-ray source as a registered position (e.g., “… control system 20 includes functional elements that are: … a robot controller 240 configured to control the robots 2 … move the X-ray generator 31 and the X-ray image pickup apparatus 32 to predetermined imaging positions … the predetermined imaging positions and the predetermined focal spot-image reception distance H may be taught to the robot controller 240 in advance …” in paragraphs 20 and 39);
(e) an X-ray source drive unit configured to linearly move the-X-ray source along a direction perpendicular to the top board (e.g., “… X-ray generator 31 is supported by the robot 2 (2A) fixed to the floor … robot 2 may be configured such that: a travelling device is included ” in paragraphs 22 and 28); and
(f) a registered position operation part configured to perform an operation of moving the X-ray source to the registered position by the X-ray source drive unit, wherein an arbitrary position operation part configured to perform an operation of moving the X-ray source to an arbitrary position is not provided (e.g., “… control system 20 includes functional elements that are: … a robot controller 240 configured to control the robots 2 … move the X-ray generator 31 and the X-ray image pickup apparatus 32 to predetermined imaging positions … the predetermined imaging positions and the predetermined focal spot-image reception distance H may be taught to the robot controller 240 in advance …” in paragraphs 20 and 39).
	In regard to claim 5 which is dependent on claim 1, Tanaka et al. also disclose that the X-ray source is moved to the registered position by the X-ray source drive unit while the registered position operation part is being operated (e.g., “… control system 20 includes functional elements that are: … a robot controller 240 configured to control the robots 2 … move the X-ray generator 31 and the X-ray image pickup apparatus 32 to predetermined imaging positions … the predetermined imaging positions and the predetermined focal spot-image reception distance H may be taught to the robot controller 240 in advance …” in paragraphs 20 and 39).
	In regard to claim 7 which is dependent on claim 1, Tanaka et al. also disclose a detection unit drive unit configured to move the X-ray detection unit; a detection unit operation part configured to perform an operation of moving the X-ray detection unit by the detection unit drive unit; and an operation unit provided with the detection unit operation part and the registered position operation part (e.g., “… control system 20 includes ” in paragraphs 20 and 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0242938) in view of Kresse (US 4,894,855) and Gieschen et al. (US 4,334,155).
	In regard to claim 2 which is dependent on claim 1, Tanaka et al. also disclose a top board drive unit configured to move the top board between a horizontal state and a second state (e.g., “… bed 10 may be fixed or movable …” paragraph 18), wherein the X-ray source is configured to be able to be moved by the X-ray source drive unit in both the horizontal and second states of the top board (e.g., “… X-ray generator 31 is supported by the robot 2 (2A) fixed to the floor … robot 2 may be configured such that: a travelling device is included between the base 21 and the … floor of the examination room 100; and the base 21 is movable relative to the … floor …” in paragraphs 22 and 28).  The apparatus of Tanaka et al. lacks an explicit description that the second state is a vertical state.  However, movable X-ray beds are well known in the art (e.g., see paragraph 6 of Tanaka et al. which cited Kresse and … mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be recalled by means of a control console 16 connected to the computer 13. Various positions, identified with a light sighting device before an x-ray exposure, can be entered into the memory 14, for example, these positions being capable of being recalled later during the examination in response to depression of a key on the console 16. The distances of the system components 1, 2 and 3 relative to each other can be recalled from the memory 14 by depression of a key on the console 16 … Movement of the examination subject 4 on the patient support bed 3 can be coordinated with movement of the x-ray source 1 and the image intensifier 2 by simultaneously operating all of the support means 5, 6 and 7 …” in the first, third, and last column 3 paragraphs and “… For stomach examinations, in which the patient must be swivelled into positions other than the horizontal position … During the swivelling motion, the frame 4 is uniformly displaced, i.e. towards the foot end, when the table top is swivelled from the vertical position shown in FIG. 1 into a horizontal position … a reference value which corresponds to a force exerted by the operator on a grip of the image section or on the image section itself in the x-direction and y-direction …” in the last complete column 2 paragraph, the first column 4 paragraph, and the last column 8 paragraph of Gieschen et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional movable X-ray bed (e.g., a bed movable between horizontal and  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional movable X-ray bed (e.g., comprising a second state that is a vertical state) as the unspecified movable X-ray bed of Tanaka et al.
	In regard to claim 3 which is dependent on claim 2, Tanaka et al. also disclose that the storage unit is configured to store a position of the X-ray source as the registered position, and when the registered position operation part is operated, the X-ray source is moved to the registered position by linearly moving the X-ray source along the direction perpendicular to the top board by the X-ray source drive unit (e.g., “… control system 20 includes functional elements that are: … a robot controller 240 configured to control the robots 2 … move the X-ray generator 31 and the X-ray image pickup apparatus 32 to predetermined imaging positions … the predetermined imaging positions and the predetermined focal spot-image reception distance H may be taught to the robot controller 240 in advance …” in paragraphs 20 and 39).  The apparatus of Tanaka et al. lacks an explicit description that the storage unit is configured to also store an angle of the top board as the registered position, and when the registered position operation part is operated, the top board is moved to the registered position by rotationally moving the top board by the top board drive unit.  However, paragraph 6 of Tanaka et al. cited Kresse.  In regard to “movable”, Kresse teaches (first, third, and last column 3 paragraphs) that “… mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the storage unit of Tanaka et al. to also store an angle of the top board as the registered position, in order to coordinate movement of top board with movement of the X-ray source “by simultaneously operating” the top board drive unit to rotationally move the top board to the registered position when the registered position operation part is operated.
	In regard to claim 4 which is dependent on claim 3, the apparatus of Tanaka et al. lacks an explicit description that a linear movement of the X-ray source and a rotational movement of the top board are performed in parallel when the X-ray source and the top board are moved to the registered position.  However, paragraph 6 of Tanaka et al. cited Kresse.  In regard to “movable”, Kresse teaches (first, third, and last column 3 paragraphs) that “… mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a linear movement of the X-ray source of Tanaka et al. and a rotational movement of the top board in parallel when the X-ray source and the top board are moved to the registered position, in order to coordinate movement of top board with movement of the X-ray source “by simultaneously operating”.
	In regard to claims 8 and 9 which is dependent on claim 7, the apparatus of Tanaka et al. lacks an explicit description that the detection unit operation part is an operation handle, and wherein the registered position operation part is composed of one operation switch.  However, paragraph 6 of Tanaka et al. cited Kresse.  In regard to “an operator can timely input the predetermined imaging positions and the predetermined focal spot-image reception distance H”, Kresse teaches (first, third, and last column 3 paragraphs) that “… mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be recalled by means of a control console 16 connected to the computer 13. Various positions, identified with a light sighting device before an x-ray exposure, can be entered into the memory 14, for example, these positions being capable of being ”.  Further Gieschen et al. teach (last complete column 2 paragraph, first column 4 paragraph, and last column 8 paragraph) that “… For stomach examinations, in which the patient must be swivelled into positions other than the horizontal position … During the swivelling motion, the frame 4 is uniformly displaced, i.e. towards the foot end, when the table top is swivelled from the vertical position shown in FIG. 1 into a horizontal position … a reference value which corresponds to a force exerted by the operator on a grip of the image section or on the image section itself in the x-direction and y-direction …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one operation switch for the registered position operation part of Tanaka et al. so that “by depression of a key on the console” the X-ray source drive unit is moved to the registered position.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an operation handle for the detection unit operation part of Tanaka et al. so that by “a force exerted by the operator on a grip of the image section” the X-ray detection unit is moved to a desired position.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0242938) in view of Kresse (US 4,894,855).
	In regard to claim 6 which is dependent on claim 1, Tanaka et al. also disclose (paragraphs 18 and 43) “… the X-ray imaging system 1 may be configured such that an operator can ”.  The apparatus of Tanaka et al. lacks an explicit description that the storage unit is configured to be able to store a plurality of registered positions so as to correspond to a plurality of types of examinations of the subject, and when the registered position operation part is operated, the X-ray source is moved by the X-ray source drive unit to a registered position designated by a user among the plurality of registered positions.  However, paragraph 6 of Tanaka et al. cited Kresse.  In regard to “an operator can timely input the predetermined imaging positions and the predetermined focal spot-image reception distance H”, Kresse teaches (first, third, and last column 3 paragraphs) that “… mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be recalled by means of a control console 16 connected to the computer 13. Various positions, identified with a light sighting device before an x-ray exposure, can be entered into the memory 14, for example, these positions being capable of being recalled later during the examination in response to depression of a key on the console 16. The distances of the system components 1, 2 and 3 relative to each other can be recalled from the memory 14 by depression of a key on the console 16 … Movement of the examination subject 4 on the patient support bed 3 can be coordinated with movement of the x-ray source 1 and the image intensifier 2 by simultaneously operating all of the support means 5, 6 and 7 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the storage unit of Tanaka et al. to store a plurality of by depression of a key on the console” (i.e., when the registered position operation part is operated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884